Taliaferro, J.
A motion is made to dismiss the appeal in this case, on the ground that the bond is not for an amount sufficient to authorize a suspensivo appeal, and that no appeal bond is given in favor of Stewart, one ol the defendants.
The defendant Stewart, made a party and cited by the plaintiff in the court below, is not included in the appeal bond.
That all parties to the record interested in maintaining the judgment appealed from, must be made parties to the appeal, has been long settled, and needs no reference to authorities.
It is therefore ordered that this appeal bo dismissed at the costs of the appellant.